DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an interview with attorneys James Barta Jr. and Samuel Gee on 10/29/2021, an interview with Mr. Barta on 11/2/2021, and in an email communication received on 11/2/2021 from Mr. Barta.

The application has been amended as follows below, with strikeouts and bold underlined limitations being the Examiner’s amendment. Applicant’s claim amendments submitted in the filing on 4/7/2021 has been entered. The Examiner’s amendment is modifying that claim set. For clarity, the claims will be modified as shown below per the Examiner’s amendment as the final version of the claims. Only claims being amended or modified are shown below. 

Claim 1
A neural network training apparatus comprising:
a neural network of individual worker nodes each having a memory storing a subgraph of a neural network to be trained; and
a control node connected to the network of individual worker nodes, wherein the control node invokes a different path through the network of individual worker nodes based on graphical structures of training data instances resulting in 
the training data instances into the network to trigger parallelized message passing operations which implement a training algorithm which trains the neural network, 
wherein the individual worker nodes in the dynamic pipeline are a graphical structure of an input data instance, including [[a]] the graphical structures of the training data instances, sent into the network of individual worker nodes by the control node, 
wherein a path through the dynamic pipeline is different for at least two different input data instances with different graphical structures processed by the neural network, and 
wherein at least some of the message passing operations asynchronously update parameters of individual subgraphs of the neural network at the individual worker nodes based on calculating accumulated gradients obtained from the individual worker nodes in the dynamic pipeline that reduces a loss function corresponding to the individual worker nodes. 


Claim 10

A worker node of a neural network training apparatus comprising:
a memory storing a subgraph of a neural network; and
a processor configured to asynchronously update parameters of the subgraph of the neural network stored in the memory according to at least one message received at the worker node from another worker node of a plurality of worker nodes of the apparatus based on calculating accumulated gradients obtained from the worker nodes that reduces a loss function corresponding to the worker nodes over which a graph of training data instances representing the neural network is partitioned, 

the plurality of worker nodes comprises a dynamic pipeline, 
the worker nodes in the dynamic pipeline are a graph of an input data instance, including the graph of the training data instances, sent into the neural network, and 
a path through the dynamic pipeline is different for at least two different data instances with different graphs processed by the neural network.

Claim 12
The worker node of claim 10 wherein the worker node comprises an accumulator which accumulates the gradients computed by the worker node using data received in messages from the other worker node, and wherein the processor is configured to asynchronously update the parameters using the accumulated gradients when criteria are met.  

Claim 16
The worker node of claim 12 wherein the worker node computes the accumulated gradients by computing gradients of [[a]] the loss function comparing a neural network prediction and a label received from a control node. 




Claim 18
A computer implemented method at a worker node of a neural network training apparatus comprising:
storing, at a memory, a subgraph of a neural network;
receiving a message from another worker node of a plurality of worker nodes of the apparatus over which a graph of training data instances representing the neural network is partitioned, wherein the plurality of worker nodes comprises a dynamic pipeline; and
asynchronously updating parameters of the subgraph of the neural network stored in the memory according to the received message based on calculating accumulated gradients obtained from the worker nodes that reduces a loss function corresponding to the worker nodes, 

wherein the worker nodes in the dynamic pipeline are a graph of an input data instance, including the graph of the training data instances, sent into the neural network, and 
wherein a path through the dynamic pipeline is different for at least two different data instances with different graphs processed by the neural network.

Claim 19
The method of claim 18 wherein updating the parameters according to the received message comprises computing at least one gradient of [[a]] the loss function of the neural network using data in the received message.


Claim 20
The method of claim 18 further comprising accumulating the gradients computed by the worker node using data received in messages from the other worker node, and 
asynchronously updating the parameters, based on the path through the dynamic pipeline, using the accumulated gradients when criteria are met.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the proposed amendment provides clarification regarding the dynamic pipeline, the operation of the control node in invoking a different pathway through the individual worker nodes based on graphical structure of data instances, and the calculation of the accumulated gradients that reduces a loss function. Applicant has also amended the claims, as filed in the most recent claim set dated
4/7/2021, to incorporate the suggestions provided by the examiner. Specifically, Applicant has amended the claims to present further clarification regarding the input data instance and the worker nodes. 
Thus, Applicant’s amendments along with the Examiner’s amendments provide further specificity and clarification to the claims that are not reasonably taught by the cited prior art references. Accordingly, the claims are allowed.

The following new prior art reference is also considered:
Chen et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0185895): describes a neural network wherein inputs into the neural network comprises of an initial parameter set and a data set (Chen [0034]). The inputs can be sent from a main control node set to various Chen can teach a reuse of the nodes, Chen does not teach explicitly teach an invocation of a different path through the various nodes based on graphical structure of input or training data instances like in the amended claim limitations. Furthermore, the control node in Chen comprises a plurality of control nodes whereas the claimed invention is based on a singular control node. In addition, Chen also does not explicitly teach a reduction of a loss function as recited in the amended claim limitations. Accordingly, the claimed invention is distinguishable from Chen. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed. 



The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Kalamkar et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0293492): describing a scalable distributed machine learning (ML) and its training. The scalable distributed ML can comprise a plurality of processing arrays that “can be allocated for processing different types of programs or for performing different types of computations” as part of a dynamic processing pipeline. A pipeline manager can control the operation of the processing clusters. 
Chen et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0314971): describing training of machine learning (ML) models via a large scale distribution system comprising a job server and a plurality of compute nodes. The allocation of the compute training groups comprising the ML models and composition of the group may vary dynamically based on the available computing resources and the needs of the job. That is, the distribution system comprises a dynamic pipeline. A job server acts as a control node to allocate the job inputs into the various computing nodes, wherein the nodes can be reused based on the needs of job input and available computing resources. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        




/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128